DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.Claims 1-10 are rejected under 35 U.S.C. 102a1 as being anticipated  by Bonneau (US4433751).
With respect to claim 1 Bonneau discloses a soundproof covering comprising a cellular structure, the covering having a first face (24) and a second face (21), said cellular structure being formed by cells that are open on said first face (see perforations) and closed on said second face (see closed inner circular section ), said cells being juxtaposed in a first longitudinal direction and in a second transverse direction which is orthogonal to the longitudinal direction;
Each cell comprising:
A duct (34) extending between the first face and the second face, said duct being formed between an outer wall and an inner wall of the cell and having a restriction of its section, the outer wall and the inner wall having rounded forms (see member 38), without sharp edges, and 
A cavity which said duct emerges (32),
Such that a cell forms a resonator comprising a neck formed by said duct, and said cavity,
Wherein the cell is confirmed such that the duct and the cavity are formed on either side of the inner wall.

With respect to claim 3 Bonneau further discloses wherein the inner wall of a cell of the covering and the outer wall of an adjacent cell meet to as to form only a transverse wall separating said cell and adjacent cell at first face (see figure 3).
With respect to claim 4 Bonneau further discloses wherein the inner wall of a cell of the covering and the outer wall of an adjacent cell meet at the first face forming between them an acute form a transverse edge at said first face (see figure 3).
With respect to claim 5 Bonneau further discloses wherein the duct comprises in succession:
A first portion starting from the first face of the sound-proofing covering towards the second face of the sound-proofing covering, and 
A second portion forming a curve comprising an inlet and an outlet, an forming, between a direction of the duct at the inlet of aid second portion and a direction of the duct at the outlet of said second portion, an angle of between 90 and 180 degrees (see again figure 3).
With respect to claim 6 Bonneau further discloses wherein the first portion of the duct is substantially symmetrical along a transverse plane at right angles t the first face (see again figure 3).
With respect to claim 7 Bonneau further discloses wherein the duct forming the neck of the resonator and the cavity are dimensioned such that a resonant frequency is lower than 2000Hz.
With respect to claim 8 Bonneau further discloses wherein the first face comprises a resistive sheet allowing the cells of the covering to communicate with the outside of said covering (see perforated sheet 24). 
With respect to claim 10 Bonneau further discloses wherein at least one of an inner surface of the nacelle or an outer surface of a casing of the engine has a sound-proofing covering according to claim 1 (see abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bonneau (US4433751) in view of Wirt (US1470036).
With respect to claim 9 Bonneau discloses the invention as claimed except expressly wherein the inner wall of each cell comprises a perforation fluidically linking the neck to the cavity of the resonator. 
Wirt discloses (see figure 4) the inner wall of each cell comprises a perforation fluidically linking the neck to the resonant cavity.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wirt to use a perforation to allow communication to the cavity with the device of Bonneau to allow for tuning of the resonant response of the resonant cavity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alonso-Miralles (US10994856) discloses a structural panel of acoustic reduction; Thomas (US10902834) discloses a plastic bonding process for acoustic panel; Parry (US10858994) discloses an acoustic treatment for gas turbine with rounded corners; Peng (US10822865) discloses an acoustic reduction means with rounded flow paths; Waldrop (US10479520) discloses composite structure assembly having interconnected layered core; Care (US10465707) discloses a panel for lining a gas .




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837